Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections

1.	Claim(s) 4, 8, 9, 11 & 13 are objected to because of the following informalities:  
	a.	Per claim 4, line 3, change “a display panel” to –the display panel--.
	b.	Per claim 4, line 4, change “its display surface” to –the display surface--.
	c.	Per claim 8, line 2, change “wherein one of said deflecting surfaces” to –			the deflecting surfaces--.
d.	Per claim 9, Line 2, change “wherein one of said deflecting surfaces” to –			the deflecting surfaces--.
	e.	Per claim 11 & 13, change “heat exchanger” to –crossflow heat-				exchanger--.
	f.	Per claim 13, change “the display” to –the electronic display--.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102/103

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-12 & 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as 	anticipated by DUNN US2015/0237761 or, in the alternative, under 35 U.S.C. 	103 as obvious over DUNN US2015/0237761 in view of Kim et al. 	US2012/0255721.

	Per claim 1 Dunn teaches an electronic display (see fig.1-3A) comprising: a housing (70, see fig.1) that is divided internally into regions (see fig.2C, “three regions, top middle and bottom region”); a display panel (85) within one of said regions and having a display surface (86, see fig.2C; [0016]) that is visible through the housing (see fig.2C; [0018], “transparent plate 90”); and a cooling module ([0034], 45 & 50, “cavity 41 


    PNG
    media_image1.png
    541
    929
    media_image1.png
    Greyscale

	Alternatively, Kim et al. however discloses the internal coolant flows in parallel, in the same direction, over both front and back of the display ([0062], see fig.2)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to arrange the cooling module such that the internal coolant flows parallel, and in the same direction, over both front and back of the display as taught by Kim et al. in the electronic display of Dunn, because it ensures that the temperature flowing through both the front and back of the displays are cool enough to effectively dissipate heat from both sides of the display, thus ensuring the optimum temperature for using the electronic display.
	Per claim 2 Dunn teaches the electronic display according to claim 1, comprising a plurality of display panels (85), each arranged as aforesaid in a respective one of said regions (see fig.2C).  
	Per claim 3 Dunn teaches the electronic display according to claim 1, wherein one of said regions does not have a display panel within it (see fig.2C, “middle region where heat exchanger is located”).  
	Per claim 4 Dunn teaches the electronic display according to claim 1, wherein said regions comprise a front region and a back region of the housing (see fig.1 & 2C); and a display panel (85) is disposed in the front region with its display surface (86) visible through a front face of the housing (see fig.2C; [0016], [0018], “transparent plate 90”).  
	Per claim 5 Dunn teaches the electronic display according to claim 1, wherein the cooling module side walls (300) extend between side walls of the housing (see fig.1 & 3A).  
	Per claim 6 Dunn teaches the electronic display according to claim 5, wherein the side walls of the cooling module divide the housing into said regions (see fig.3A-3C).  
	Per claim 7 Dunn teaches the electronic display according claim 1, wherein the internal coolant inlet and internal outlet of the cooling module face and are spaced from side walls of the housing (see fig.1 & 2C).  
	Per claim 8 Dunn teaches the electronic display according to claim 1, wherein one of said deflecting surfaces (see fig.1 & 2C, “curved end portions inner surface”) is provided by an internal coolant deflector (see fig.2C, “curved portions on both ends of coolant inlet and outlet”) that faces the internal coolant outlet of the cooling module (see fig.2C) and is operative to deflect internal coolant from the cooling module into different circulating loops of internal coolant in different said regions (see fig.2C).  
	Per claim 9 Dunn teaches the electronic display according to claim 1, wherein one of said deflecting surfaces (see fig.1 & 2C, “curved end portions inner surface”) is provided by an internal coolant deflector (see fig.2C, “curved portion on both ends of coolant inlet and outlet”) that faces the internal coolant inlet of the cooling module (see fig.2C) and is operative to deflect internal coolant from different circulating loops of internal coolant into the cooling module (see fig.2C).  
	Per claim 10 Dunn teaches the electronic display according to claim 1, wherein said cooling module comprises an impeller (50) for providing a flow of internal coolant through the cooling module and said regions ([0023], see fig.2A & 2C).  
	Per claim 11 Dunn teaches the electronic display according to claim 10, wherein said heat-exchanger (45) has a path for external coolant that is introduced into the heat-exchanger from externally of the housing (see fig.1 & 2A) and output from the heat- exchanger to externally of the housing (see fig.1), the external coolant exchanging heat with internal coolant within the heat-exchanger without direct contact between the external and internal coolant ([0017], [0026]).  
	Per claim 12 Dunn teaches the electronic display according to claim 11, wherein said external coolant is air ([0017], “ambient air”).  
	Per claim 15 Dunn teaches the electronic display according to claim 1, wherein said internal coolant is air ([0025]).  
	Per claim 16 Dunn teaches the electronic display according to claim 1, being a large-scale electronic display ([0038], “outdoor environment”).  
	Per claim 17 Dunn teaches the electronic display according to claim 1, wherein said display panel is an LCD panel ([0038]).  
	Per claim 18 Dunn teaches the electronic display according to claim 1, wherein said display panel has an associated backlight (140; [0017]).  

Claim Rejections - 35 USC § 103

Claims 13 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over DUNN US2015/0237761 (alone, or as modified by Kim et al. 	US2012/0255721) in view of Murayama et al. US2012/0236499.

	Per claim 13 Dunn teaches the electronic display according to claim 10, 
	Dunn does not explicitly teach further comprising an electronic control assembly arranged to control functions of the display, the assembly being located in said cooling module downstream of the heat-exchanger so that cooled internal coolant from the heat-exchanger passes over the assembly.  
	Murayama et al. however discloses an electronic control assembly (107, [0002], [0146]) arranged to control functions of the display ([0146]), the assembly being located in said cooling module downstream of the heat-exchanger so that cooled internal coolant from the heat-exchanger passes over the assembly (see fig.14B; [0157]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have an electronic control assembly located in said cooling module downstream of the heat exchanger as taught by Murayama et al. in the electronic display of Dunn, because the electronic control assembly ensures the proper functioning and control of components in the electronic display while also ensuring that the heating components of the electronic control 
	Per claim 14 Dunn in view of Murayama et al. teaches the electronic display according to claim 13, wherein said electronic control assembly (107) comprises components within an enclosure (108; [0146]) having an inlet and outlet for internal coolant (see fig.14B) and at least one impeller (110) arranged to provide flow of internal coolant through said enclosure ([0149]).  
	
Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over DUNN US2015/0237761 (alone, or as modified by Kim et al. 	US2012/0255721) in view of CHO US2012/0223877.
	
	Per claim 19 Dunn teaches the electronic display according to claim 1 
	Dunn does not teach further comprising: an electronic processor arranged to control operating conditions within the housing; input sensors disposed within the housing at distributed locations and arranged to sense operating conditions within the housing; output components disposed within the housing at distributed locations and arranged to respond to control signals; and a bus connecting said input sensors, output components and electronic processor for intercommunication: wherein processing of signals received from said input sensors and control signals passed to the output components is distributed amongst microcontrollers that are local to said input sensors and output components and connect said input sensors and output components to said bus.  
	CHO however discloses an electronic processor (33; [0042]) arranged to control operating conditions within the housing ([0042]-[0043]); input sensors ([0056] & [0058]) 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have an electronic processor and sensor as taught by CHO in the electronic display of DUNN, because the electronic processor and sensor ensures the proper functioning of the electronic display while also ensuring the proper temperature of the components within the electronic display, thus ensuring the longevity of the electronic display.
	Per claim 20 Dunn in view of CHO teaches the electronic display according to claim 19, wherein said operating conditions comprise environmental conditions ([0030]).  
	Per claim 21 Dunn in view of CHO teaches the electronic display according to claim 20, wherein said input sensors comprise humidity sensors and temperature sensors ([0056], [0058]).  
	Per claim 22 Dunn in view of CHO teaches the electronic display according to claim 19, wherein said output components are operative to adjust environmental conditions ([0056], “adjusts temperature”).

Response to Arguments

3.	Applicant's arguments filed 03/03/21 have been fully considered but they are not persuasive. 
	Examiner asserts that the electronic display of Dunn teaches a front and back of the display panel with the internal coolant flow on the front and back of the display panel being parallel and in the same direction as shown above. However in an alternate rejection it would be obvious to modify Dunn with Kim who teaches an internal coolant flowing in the same parallel direction as disclosed above. 

Email Communication

4.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A MATEY/Examiner, Art Unit 2835

/STEPHEN S SUL/Primary Examiner, Art Unit 2835